DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on 08/15/2022. Claims 1, 3-9, 15-20, 22, and 26-33 are pending in this application. Claims 1, 15-19, 22, and 26 have been amended. Claims 4-9 have been withdrawn. Claims 2, 10-14, 21 and 23-15 have been cancelled. Claims 28-33 have been added.

The specification and the drawings filed on 08/15/2022 have been accepted.

Claim Objections
Claims 28 and 31 are objected to because of the following informalities:  
Claim 28 recites the limitation “the coupling command” in the last line which should be recited to --the decoupling command-- for proper antecedent basis.
Claim 31 recites the limitation “the coupling command” in the last line which should be recited to --the decoupling command-- for proper antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation “providing the coupling command if the vehicle operating condition value indicates that the internal combustion engine is motoring, the first threshold value is prioritized, and the state- of-charge value is below the first threshold value, the internal combustion engine powering the first motor generator in response to the coupling command being provided, and providing the decoupling command if the vehicle operating condition value indicates that the internal combustion engine is motoring, the second threshold value is prioritized, and the state-of-charge value is below the second threshold value, the internal combustion engine not powering the first motor generator in response to the coupling command being provided” in the last 8 lines which is unclear and renders the claim indefinite. Claim 31 is a method claim. However, this limitation is a contingent limitation. A method claim having contingent limitations only those steps that must be performed and does not includes step that are not required to be performed because the condition(s) precedent are not met; see MPEP 2111.04 II. In the current case, it is unclear whether the steps “the vehicle operating condition value indicates that the internal combustion engine is motoring, the first threshold value is prioritized, and the state- of-charge value is below the first threshold value” and “the vehicle operating condition value indicates that the internal combustion engine is motoring, the second threshold value is prioritized, and the state-of-charge value is below the second threshold value” are required to perform. For examination purposes, the limitation has been interpreted as “providing the coupling command in response to the vehicle operating condition value indicates that the internal combustion engine is motoring, the first threshold value is prioritized, and the state- of-charge value is below the first threshold value, the internal combustion engine powering the first motor generator in response to the coupling command being provided, and providing the decoupling command in response to the vehicle operating condition value indicates that the internal combustion engine is motoring, the second threshold value is prioritized, and the state-of-charge value is below the second threshold value, the internal combustion engine not powering the first motor generator in response to the decoupling command being provided”.
Claims 32-33 are rejected by their virtual dependency of claim 31.

Allowable Subject Matter
Claims 1, 3, 15-20, 22 and 26-30 are allowed.
Claims 31-33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the claimed coupling and decoupling command in response to prioritize of the first threshold value and the second threshold value as required in claims 1, 28 and 31. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments on the Remarks filed on 08/15/2022 with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KUN KAI MA/Primary Examiner, Art Unit 3763